DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/865,308, 61/909,575, and 62/018,993, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, none of these provisional application has support for a method using layered nanoparticles. As such, the earliest effective filing date is deemed to be 19 December 2013, the filing date of US Prov. App. Ser. No. 61/918,302.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 6, and 7 each recite an average particle size. However, there are several commonly used bases of a distribution calculation for averaging, resulting in differing values depending on the distribution of sizes. For example, an average particle size may be, number average, surface average, and volume average, all of which have differing values depending on the polydispersity of the distribution. Applicant’s description of the measurement of particle size does not provide what distribution basis is used in calculating an average particle size, and thus it cannot be determined whether a distribution of particles meets the recited range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214948 A1 (“Condo”) in view of US 2015/0069294 (“Al-Qadhi”).
	As to claims 1-4, 12, and 13, Condo teaches a method of preparing a nanoparticle containing curable resin (abstract). Condo teaches mixing nanoparticles and resin (para. 0041). Condo teaches the composition preferably contains less than 0.5 % of solvent (para. 0045). Nelson teaches 
	Condo is not limited to calcite particle, and teaches the use of other metal oxide particles (para. 0015), but does not teach layered nanoparticles. Al-Qadhi teaches the utility of using nanoclay composites in polymers to provide improved mechanical properties (para. 0004). Al-Qadhi teaches the use of montmorillonite clay (0023), which is a layered particle of platelet shape (para. 0023), meeting the requirements of claims 2 and 3. Furthermore, Al-Qadhi teaches aggregate size of such particles of 5 to 10 micrometers (para. 0032), which are within the range of claim 4. As such, given the teaching of the utility of clay particulates, it would be an obvious modification of the method of Condo, using the method to provide smaller sized, dispersed nanoparticles in resin because of Al-Qadhi’s teaching of the utility of clay particles.
	As to claim 5, while not required, Condo teaches the use of zirconia beads as milling media (para. 0079).
	As to claims 6 and 7, Condo teaches that the milling reduces particle size of the particles (para. 0039), and teaches particle size in the thus treated nanoparticles within the recited ranges of claims 6 and 7 (para. 0035).
	As to claim 8, Condo teaches that the composition may contain catalysts (para. 0046). While Condo does not state this is for reacting silanol groups with the resin, Condo teaches peroxides (para. 0052), similar to those taught in applicant’s specification as being a catalyst for that purpose. As such, the use of such materials in the composition is presumed to have the intended effect.

	As to claim 11, Condo teaches the recited thermosetting resins (paras. 0012, 0013).
	As to claim 14, Condo teaches mixing the milled resin with fibers, including continuous fibers and nonwoven mat (discontinuous fiber) (paras. 0049, 0050).
	 As to claim 15, Condo teaches the use of curing agents (para. 0046), but not the recited agents. However, Al-Qadhi teaches dispersing clay nanoparticles in epoxy resin, and teaches isophoronediamine (para. 0032), an amine, as curing agent. As such, amine curing agents are an obvious choice in an epoxy resin nanocomposite as taught by Al-Qadhi.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214948 A1 (“Condo”) in view of US 2015/0069294 (“Al-Qadhi”) as applied to claim 1, further in view of US 2011/0079668 (“Nelson”).
As to claim 9, Condo teaches a surface treatment (modifying) agent, but does not teach the recited types. Nelson teaches metal oxide nanoparticle composites, such as silica, and teaches the utility of surface modifying compounds such as organosilanes are suitable for binding to the surface (para. 0020). Since clay particles (as evidenced by Al-Qadhi, para. 0023) are silicates, it would be an obvious to surface modification clay nanoparticles using a surface treatment having an organosilane head group as suggested by Nelson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764